Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 37 and 38.
Regarding independent claim 37, the closest prior art of record, U.S. Patent 3,707,009 to Wagner, teaches a mat including an upper surface, a lower surface, and a porous structure formed for a stacked array of a plurality of hollow cells being oriented horizontally and stacked in a height direction along a plane perpendicular to the height direction.  U.S. Patent 3,638,255 to Sterrett teaches the use of a silica gel in a porous structure.  The cited prior art, however, does not teach or fairly suggest the limitations that were introduced via amendment on 2/16/2021 (wherein the porous structure includes a far-infrared material comprising one or more of a far-infrared ceramic powder, biochar, and/or tourmaline), in combination with the other structure present in the claim.  While U.S. Patent Application 2013/0318722 to Kim does suggest using tourmaline/charcoal within a pillow structure, it would have involved improper hindsight reasoning to have applied Kim’s teachings of a fabric pillow lining to a porous mat structure.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of independent claim 37 may be reasonably maintained.
Regarding independent claim 38, the closest prior art of record, U.S. Patent 3,707,009 to Wagner, teaches a mat including an upper surface, a lower surface, and a porous structure formed for a stacked array of a plurality of hollow cells being oriented 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/18/2021